Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ***** INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION. ORIGINAL ADDENDUM N°7 BETWEEN OCP AND RHODIA FM DATED JUNE 5 th , 2002 TO THE AGREEEMENT BETWEEN OCP AND TROY DATED SEPTEMBER 10 th , 1992. ADDENDUM N o 7 BETWEEN OCP AND RHODIA FM DATED JUNE 5 TH , 2002 TO THE AGREEMENT BETWEEN OCP AND TI DATED SEPTEMBER 10 TH , 1992 ORIGINAL BETWEEN THE UNDERSIGNED OFFICE CHERIFIEN DES PHOSPHATES (OCP) Angle route dEl Jadida et Bd de la Grande Ceinture - CASABLANCA MOROCCO On the one part. AND: RHODIA FOSFATADOS DE MEXICO S.A. DE C.V. (RHODIA FM) Complejo Ind. Pajaritos Dom. Conocido SN NT PAJARITOS VERACRUZ (MEXICO) on the second part. W I T N E S S E T H WHEREAS, RHODIA FM and OCP are parties to that certain Agreement with an Effective Date of September 10th, 1992, and its Addenda N°1, N°2, N°3, N°4 (and its Amendment N°1), N°5 and N°6, for the sale and purchase ***** phosphate rock to be used at its Pajaritos plant (Agreement); and, WHEREAS, the Article 1 of the Addendum N°5 dated November 15 th , 1999 to the Agreement dated September 10 th , 1992 provides that the duration of the said Agreement will expire on September 9 th , 2007; and, WHEREAS, OCP and RHODIA FM desire to extend furthermore the duration of the Agreement; and, WHEREAS, OCP is willing to grant RHODIA FM ***** NOW, THEREFORE, it has been agreed the following: ADDENDUM N o 7 BETWEEN OCP AND RHODIA FM DATED JUNE 5 TH , 2002 TO THE AGREEMENT BETWEEN OCP AND TI DATED SEPTEMBER 10 TH , 1992 2. ARTICLE I The term mentioned in Article I of the Addendum N o 5 dated November 15 th , 1999 to the Agreement dated September 10 th , 1992, is hereby extended from September 10 th , 2007 till September 9 th , 2010. It will be automatically reconducted for new successive periods of five (5) years unless terminated by either party giving the other not less than one (1) year written notice before the start of the following period. Other terms of the Article I of the Agreement shall remain unmodified and in full force and effect. ARTICLE II 2.1. OCP grants RHODIA FM an ***** ton of phosphate rock to be delivered, as from January 1 st , 2002, during the Term of the Agreement. 2.2. As from January 1 st , 2002, for each calendar year which corresponds to twelve month period beginning on January 1 st of such calendar year during the Term and ending of December 31 st of the same calendar year, OCP grants RHODIA FM, in addition to the ***** the following tonnage ***** Tonnage *****  The first ***** *****  From ***** *****  Over ***** ***** 2.3. Credit notes covering the amounts of these ***** shall be issued together with commercial invoice of each shipment. ARTICLE III Article II of the Addendum N o 5 dated November 15 th , 1999 to the Agreement dates September 10 th , 1992, is hereby amended by deleting the second paragraph. ARTICLE IV In the general spirit of good faith upon which the Agreement and its ancillary documents are based (as specified in Article VII of the Agreement dated September 10th, 1992), OCP and RHODIA FM will from time to time work together on technical issues for improving the handling and processing of the phosphate rock leading to greater consumption efficiency of rock at the Pajaritos Plant and other related benefits. The terms of any specific project, including costs incurred by either party to the benefit of the other will be included in a separate agreement signed by both parties. ADDENDUM N o 7 BETWEEN OCP AND RHODIA FM DATED JUNE 5 TH , 2002 TO THE AGREEMENT BETWEEN OCP AND TI DATED SEPTEMBER 10 TH , 1992 3. ARTICLE V Notwithstanding the provisions of Article I of Addendum N o 4 dated March 14 th , 1997 to the Agreement dated September 10 th , 1992, OCP agrees that RHODIA FM ***** ***** ARTICLE VI Except as amended by the terms of this Addendum N o 7, the Agreement and its Addenda N o 1, N o 2, N o 3, N o 4, (and its Addendum N o 1), N o 5, and N o 6, remain unmodified and in full force and effect. ARTICLE VII All capitalized terms used in this Addendum N o 7, and not otherwise defined herein, shall have the meanings set forth in the Agreement and its Addenda N o 1, N o 2, N o 3, N o 4, (and its Addendum N o 1), N o 5, and N o 6. IN WITNESS WHEREOF, OCP and RHODIA FM have caused this Addendum N o 7 to the Agreement dated September 10 th , 1992, to be executed in duplicate originals as of the 1 st January 2002.
